IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JASON SIMMONS, 8
Plaintiff, :
Vv. ; Case No, 3:15-cv-1700-5-BT
RAY JACKSON, et al., ;
Defendants. ;

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and
Recommendation of United States Magistrate Judge Rebecca Rutherford dated June 7,
2019. The Court has made a de novo review of those portions of the proposed Findings,
Conclusions, and Recommendation to which objections were made. The objections are
overruled.

Accordingly, Plaintiff Jason Simmons’s “Motion to Alter or Amend Judgment
Pursuant to Rule 59 or to Make Additional Findings of Fact and Conclusions of Law
Pursuant to Rule 52(b) in the Alternative,” (ECF No. 282), and his “Request to File an
Amended Affidavit in Support of Plaintiff's Motion to Alter or Amend Judgment Pursuant
to Rule 59 or to Make Additional Findings of Fact Pursuant to Rule 52(b) in the
Alternative,” (ECF No. 284), are DENIED.

SO ORDERED, this _// 7 Way of July, 2019.

  
     

9

UNITED STATES DISTRICT JUDGE

 

 
